Title: From Thomas Jefferson to Benjamin Huger, 26 July 1789
From: Jefferson, Thomas
To: Huger, Benjamin



Dear Sir
Paris July 26. 1789.

The troubles of this city will be a sufficient apology for the length of time which intervened between my receipt of your favor of June 16. and the date of this letter. I am much obliged by your putting it in my power to render you the little service of introductory letters for your journey. Your connection with the families of Mr. Walker and Mr. Kinloch who hold the first places in my affection, are a sufficient title for every thing in which I can be useful to you, and a firm confidence in your own personal merit inspired by my acquaintance with you in a much earlier period of life adds to the satisfaction I feel on this occasion. To answer the enquiries of your letter relating to my nephew Peter Carr, I have the pleasure  to inform you that after having perfected himself in classical knowlege he has passed some years at the college of Williamsburg in the study of the sciences, where he has established a very good reputation. He is at present engaged in the study of the law. I expect within six weeks to leave this place for America, and to return here again in the Spring. If you have any commands for that country I will take charge of them with pleasure. I shall hope during your European tour to have the pleasure of seeing you at Paris, and of assuring you in person of the esteem and attachment with which I am Dear Sir Your most obedt. humbie servt.,

Th: Jefferson


 P.S. The letter to the Cardinal de Berni is from the Countess de Tessé his particular friend, and will ensure you a perfect reception at his house.

